Title: General Orders, 24 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feby 24th 1777.
Virginia.Venice.


The troops of Genl St Clair’s Brigade are, as soon as the weather will permit, to be drawn together and quartered as near this town, as possible: All the Recruits of Col. Ogden’s Regiment, now quartered at Troy, and elsewhere, to be immediately called together, armed and accoutred; they are to join Genl St Clair’s Brigade, and to be quartered with them. The strictest Attention must be paid by the officers, to the Arms & Ammunition belonging to their different Corps, to see them frequently examined, and kept in good Order, for Action. All Recruits raised by Capts. Morrison & Flahaven to join Col. Ogden’s Regt ’till further orders.
